Citation Nr: 0124532	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  01-07 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
fibromyalgia.

2.  Entitlement to service connection for numerous 
unspecified conditions claimed as associated with 
fibromyalgia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1975 to 
September 1976.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a December 2000 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah.  The notice of disagreement was received in 
January 2001, a statement of the case was issued in June 
2001, and a substantive appeal was received in August 2001.  

In July 2001, the veteran sought entitlement to service 
connection for anxiety and depression as secondary to his 
service-connected fibromyalgia.  He also reiterated that he 
was unemployable as a result of his service-connected 
fibromyalgia, anxiety and depression.  These matters are 
referred to the RO for any appropriate action.  



REMAND

The veteran in this action is service-connected for 
fibromyalgia, currently evaluated as 40 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2001), 
which provides that a 40 percent evaluation is warranted for 
fibromyalgia with widespread musculoskeletal pain and tender 
points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms that are constant, or nearly so, and refractory to 
therapy.  A 40 percent evaluation is the highest disability 
rating provided under the schedular criteria.  The veteran 
contends that his fibromyalgia is worse than the evaluated 40 
percent and that it has resulted in his unemployability.  

The RO may refer a case to the Chief Benefits Director or the 
Director of Compensation and Pension Service for the 
assignment of an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) (2001).  This regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Chief Benefits Director or the 
Director of Compensation and Pension Service for assignment 
of an extra-schedular evaluation commensurate with the 
average earning capacity impairment.  The governing criteria 
for such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that the Board is 
precluded by regulation from assigning an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance.

In the instant case, medical evidence of record demonstrates 
that a 1996 private psychological evaluation based on 5 
visits with the veteran found his physical and cognitive 
limitations were not suitable for a working environment.  In 
May 2000, a VA examiner noted that the veteran could work 
part-time; however, an October 2000 VA examination report 
noted that the veteran evidently was not able to work.  
Private treatment records dated in 1997 reflect treatment for 
fibromyalgia and note that the veteran was not able to work 
on a regular sustained basis and that he was totally disabled 
from any gainful employment.  While the RO has provided the 
criteria for assignment of an extraschedular evaluation in 
the statement of the case, it has not actually addressed 
those criteria in light of the aforementioned evidence of 
record.  Additionally, the RO has not made a specific 
determination based upon the evidence as to whether the 
veteran's service-connected fibromyalgia results in marked 
interference with employment or frequent periods of 
hospitalization warranting referral to the Director, 
Compensation and Pension Service for consideration of the 
assignment of an extra-schedular evaluation.  Thus, a remand 
of this issue is necessary to ensure that the veteran is 
afforded adequate due process.

The veteran also contends that he suffers from numerous 
conditions secondary to his service-connected fibromyalgia; 
however, he has not specified the conditions for which he is 
claiming entitlement to service connection as secondary to 
the service connected fibromyalgia.  The Board recognizes 
that the veteran has alleged suffering from memory loss or 
cognitive impairment as a result of his service-connected 
fibromyalgia.  The medical evidence of record does 
demonstrate findings of cognitive impairment in clinical 
records and in several psychological evaluations.  However, a 
March 2001 VA examiner opined that the episodes of 
disorientation and confusion reported by the veteran sounded 
like episodes of panic and anxiety rather than cognitive 
impairment.  

As previously noted, anxiety and depression are contemplated 
by the rating schedule as symptoms of fibromyalgia.  
Additionally, the rating criteria governing mental disorders 
such as anxiety and depression contemplate memory loss as an 
element of those disorders.  The Board recognizes that the 
record in this action already demonstrates several VA 
examination reports.  However, none of the examination 
reports specifically delineate which elements of the 
veteran's symptomatology is considered to be a symptom of his 
service-connected fibromyalgia or a manifestation of the 
symptomatology.  For example, is the veteran's memory or 
cognitive impairment an element of depression/anxiety and, if 
so, is that depression/anxiety a symptom of his fibromyalgia; 
or is the veteran's memory impairment a separate and distinct 
symptom of fibromyalgia.  In light of the complexities of 
this medical issue, the Board is compelled to conclude that a 
remand of this issue is necessary to enable the Board to 
render a final determination.  

Accordingly, these matters are REMANDED to the RO for the 
following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by Veterans 
Claims Assistance Act of 2000 and 
implementing laws and regulations are 
fully complied with and satisfied. 

2.  The RO should contact the veteran and 
request that he specifically delineate all 
conditions for which he is claiming 
entitlement to service connection as 
secondary to service-connected 
fibromyalgia.  The veteran's response 
should be associated with the claims 
folder.

3.  The veteran should be afforded a VA 
examination by an appropriate specialist, 
fee basis if necessary, to determine the 
current nature and severity of his 
service-connected fibromyalgia.  The 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination report.  All necessary 
diagnostic tests should be completed and 
the results associated with the claims 
folder.  

The examiner is requested to express an 
opinion as to the specific symptomatology 
(objective and subjective) associated with 
the veteran's service-connected 
fibromyalgia.  The examiner is also 
requested to express an opinion as to 
whether any of the veteran's 
symptomatology is related to, connected 
with, or otherwise a manifestation of 
fibromyalgia as contemplated by the 
aforementioned rating schedule at 
38 C.F.R. § 4.71a, Diagnostic Code 5025.  

The examiner should distinguish any 
disorder or condition incurred as 
secondary to fibromyalgia from symptoms of 
fibromyalgia.  Any symptomatology or 
condition not associated with the 
veteran's service-connected fibromyalgia 
should be so noted.  Finally, the examiner 
is requested to express an opinion as to 
whether the veteran's service-connected 
fibromyalgia results in any impairment or 
interference with employability.  A 
complete rationale for each opinion 
expressed should be provided.  

4.  Once the aforementioned development 
has been completed, and following the 
procedure set forth at 38 C.F.R. 
§ 3.321(b)(1), the RO should specifically 
document their consideration as to 
whether the veteran's service-connected 
fibromyalgia warrants referral to the 
Director, Compensation and Pension 
Service for consideration of the 
assignment of an extraschedular 
evaluation.  

5.  The RO should then readjudicate the 
issues of entitlement to an evaluation in 
excess of 40 percent for fibromyalgia and 
entitlement to service connection for 
numerous conditions claimed as secondary 
to service-connected fibromyalgia, as 
well as the claim for a total rating 
based on individual unemployability. 

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The Board notes the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




